Title: From George Washington to Jacob Bayley, 17 August 1783
From: Washington, George
To: Bayley, Jacob


                        
                            Sir
                            Head Quarters Augst 17th 1783.
                        
                        Captain Vincent is come here, with some of the St Francois Tribe of Indians, to receive the pay he says is
                            due to a Company he has had in service under your Direction, and in pay, agreeable to a Resolve of Congress. Whatever pay
                            they are entitled to by the Resolve, will undoubtedly be given them; but before the Pay Master General can settle their
                            Accounts, they must produce some Voucher to shew how many of them have been employed and for what time.
                        I could only therefore furnish them with some clothing to relieve their present Necessities, which I have
                            done, giving each one a Blanket, Shirt, Shoes and some Cloth for Leggings and when they produce the Necessary Vouchers
                            they will be settled with, the same as the rest of the Army. I am &c.
                        
                            G. Washington
                        
                    